 In the Matter of A.,E. STALEY MANUFACTURING COMPANYandUNITEDAIITOMOBILE WORKERS OF AMERICA,A. F. OF L.In the Matter of A. E. STALEY MANUFACrERINGCOMPANYandLOCALUNION146, INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,A. F. OF L.Cases Nos. RD845 and R-5846, respectively. -Decided September1 ^, 1943Mr. Carl R. Miller,of Decatur, Ill., for the Company.Mr. Earl F. Heaton,of Decatur, Ill., for the United.Mr. T. H. Campbell,of Decatur, Ill., andMr. William A.,Payton,ofTerre Haute, Ind., for the I. B. E. W.Mr. C. C. Martin,of Decatur, Iii., for the Independent.Mr. Louis Cokin,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEUpon separate petitions duly filed by United Automobile Workersof America, A. F. of L., herein called the United, and Local Union 146,International Brotherhood of Electrical Workers, A. F. of L., hereincalled the I. B. E. W., alleging that questions affecting commerce hadarisen concerning the representation of employees of A. E. StaleyManufacturing Company, Decatur, Illinois, herein called the Com-pany, the National Labor Relations Board consolidated the cases andprovided for an appropriate hearing upon due notice before RussellPackard, Trial Examiner. At the commencement of the hearing, theTrial Examiner granted a motion of Independent Starch WorkersUnion, herein called the Independent, to intervene.The Company, theUnited, the I. B. E. W., and the Independent appeared at and partici-pated in the hearing.'All parties were afforded full opportunity tobe heard, to examine and cross-examine witnesses, and to introduce1 AlthoughInternational Association of Machinists,and Carpenters and Joiners LocalUnion No. 742were servedwith noticeof hearing,theydid not appear.52 N. L.R. B., No. 98.582 A. E. STALEY MANUFACTURING COMPANY583evidence bearing on the issues.During the course of the hearing, coun-sel for the Company moved to dismiss the petition filed by the I. B. E. W.The Trial Examiner reserved ruling. The motion is hereby granted forthe reasons stated herein.During the course of the hearing counselfor the Independent moved to dismiss the petition filed by the United.The Trial Examiner reserved ruling.The motion is hereby denied.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYA. E. Staley Manufacturing Company is engaged in the manufac-ture, preparation, processing, sale, and distribution of corn and soybean products.The Company is the second largest enterprise in thecorn milling wet process industry. It maintains sales offices in NewYork City, Chicago, Boston, and Atlanta, and about 150 warehouseslocated throughout the United States.We are here concerned withits plant at Decatur, Illinois.During 1942 the total value of all rawmaterials and supplies purchased by the Company for use at its De-catur plant was in excess of $30,000,000.About 90 percent of thecorn, about 95 percent of the soy beans, and all the coal purchased bythe Company were obtained within the State of Illinois.About 50percent of the Company's remaining supplies were obtained frompoints outside the State of Illinois.During 1942 the Company soldfinished products valued in excess of $67,000,000, about 80 percent ofwhich was shipped to points outside the State of Illinois.The Com-pany admits that it is engaged in commerce within the meaning of theNational Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDUnited Automobile Workers of America and Local Union 146, In-ternational Brotherhood of Electrical Workers, are labor organiza-tions affiliated with the American Federation of Labor, admitting tomembership employees of the Company.Independent Starch Workers Union is an unaffiliated labor organi'zation, admitting to membership employees of the Company.M. THEQUESTION CONCERNING REPRESENTATIONDuring April 1943, the United requested the Company to recognize itas exclusive collective bargaining representative of the employees atthe Decatur plant.The Company refused this request. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince 1941 the Independent and the Company have had annual ex-clusive collective bargaining contracts.The last contract was enteredinto on October 7, 1942, and provides that it shall remain in effectuntil October 7, 1943, and from year to year thereafter unless noticeof a desire to terminate is given by either party thereto at least30 days prior to any annual expiration date.The Independentcontends that its contract with the Company is a bar to the instantproceeding and urges that the petition of the United be dismissed.Inasmuch as the contract of October 7, 1942, has but several weeks torun and the United made its demands upon the Company prior toSeptember 7, 1943, the date upon which the contract can automaticallyrenew itself, we find that the contract does not constitute a bar to adetermination of representatives at this time for the purpose of certi-fying a bargaining representative for the period following October 7,1943, if one is desired.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the United represents a substantial numberof employees in the unit hereinafter found to be appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. TIlE APPROPRIATE UNITThe I. B. E. W. contends that all electrical workers employed bythe Company constitute an appropriate unit.The United, the Inde-pendent, and the Company contend that all employees of the Com-pany, including the employees claimed by the I. B. E. W., but exclud-ing foremen, assistant foremen, office and clerical employees, drafts-men, engineers, and chemists, constitute an appropriate unit.In a prior proceeding involving the Company,3 the Board deniedthe I. B. E. W.'s claim for a separate unit of electricians.' There hasbeen no material change in the business and managerial organizationof the Company since the date of the hearing in the prior representa-tion case and the duties of the electrical employees are substantiallythe same as they were at that time. The employees claimed by theI.B. E. W. are covered by the contract between the Company and theIndependent and they are being represented by that organization.Upon the basis of the entire record and in agreement with our priordecision, we find that the separate unit urged by the I. B. E. W. isYThe Regional Director reported that the United presented 785 authorization cards bear-ing apparently genuine signatures of persons whose names appear on the Company pay rollof July 28,1943.There are approximately 1,500 employees in the appropriate unit.TheIndependent did not present any evidence of representation but relies upon its contract asevidence of its interest in the instant proceeding.8Matter of A. E. Staley Manufacturing Company, et al.,31 N. L. R. B. 946. A.E. STALEY MANUFACTURING COMPANY585inappropriate and that the plant unit is the appropriate unit forthe Company's employees at Decatur.We find, in substantial agreement with a stipulation of the Com-pany, the United, and the Independent, that all production and main-tenance employees at the Decatur plant of the Company, includinghourly paid plant clerks, hourly paid gang bosses, hourly paid truckdrivers, extra board employees, plant control employees, and watch-men,' but excluding salaried truck drivers, draftsmen, engineers,chemists, office and clerical employees, foremen, assistant foremen, andany other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective' bargaining, within the meaningof Section 9 (b) of the Act .5V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with A. E. Staley Manu-facturing Company, Decatur, Illinois, an election by secret ballot shallbe conductedas early aspossible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervision ofthe Regional Director for the Thirteenth Region, acting in this matteras agentfor the National Labor Relations Board, and subject to Ar-ticle III, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarily4 The record indicates that the-watchmen are unarmed and not sworn as Auxiliary UnitedStates Military Police.6This is substantially the same unit that is provided for in the contract bet's een theIndependent and the Company. 586DECISIONSOF NATIONAL LABOR RELATIONS BOARDlaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause, to determinewhether they desire to be represented by United Automobile Workersof America, affiliated with the American Federation of Labor, or byIndependent Starch Workers Union, for the purposes of collectivebargaining, or by neither.ORDERIT Is HERT.Y ORDEREDthat the petition for investigation and certifi-cation of representatives of employees of A. E. Staley ManufacturingCompany, Decatur, Illinois, filed by Local Union 146, InternationalBrotherhood of Electrical Workers, A. F. of L., be, and the samehereby is, dismissed.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision, Direction of Election and Order.